                           Case 1:19-cr-00255-LY Document 1 Filed 09/30/19 Page 1 of 4
  A0 91 (Rev. 08/09) Criminal Complaint


                                          UNITED STATES DISTRICT COURT                                                          r L               Li
                                                                      for the
                                                         Western District of Texas                                       ZOI9SEP 30         PH 12:21

                    United States of America
                                                                                                                            CLERR   LR
                                                                                                                        WESTERR! USTRICT
                                                                                                                                          Tç
                                                                                                                                           COURT
                                                                         )                                                               OF TEXAS
                              v.                                         )
                       Moath Naim AI-AdIi                                )       Case No. 2019-2701533
                             Defendant(s)
                                                                         )




                                                         CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best      of my knowledge and belief.
  On or about the date(s) of                    September 28th, 2019            in the county of                   Travis                in the
       Western          District of              Texas            ,   the defendant(s) violated:

              Code Section                                                         Offense Description

  United States Title 18 Section 922 (g) (1)                                 Felon in Possession of ammunition


           This criminal complaint is based on these facts:

On September 27, 2019 the above defendant did intentionally and knowingly possess ammunition while being
previously convicted of a crime punishable by imprisonment for a term exceeding one year.


                  V   Continued on the attached sheet.



                                                                                  71                        a''
                                                                                                             want s signature

                                                                                     Austin Police Detective Dustin Albus #4626
                                                                                                       Printed name and title

  Sworn to before me and signed in my presence.


  Date:    9/28/2019
                                                                                                         Judge's signature

  City and state:                           Austin, Texas
                                                                                                       Printed n
                                                                                       a6          .
                    Case 1:19-cr-00255-LY Document 1 Filed 09/30/19 Page 2 of 4


Your affiant is Detective Dustin Albus #4626 who is commissioned as a peace officer by the Austin Police Department,
Austin, Texas. Your affiant has been a police officer for more than fifteen years, and is a Detective currently assigned to the
Austin Police Department's Career Criminal Unit. Your affiant has specific training and experience investigating narcotics
and firearm related offenses.

Your affiant formed his belief based on personal knowledge, information provided by Austin Police Department Officers
Nicholas Labarbera #8923, Deandre Wright #723 8, Chance Bretches #7287, Matthew Murphy #76 17, Detective John Lake
#3375, Detective Joe Hemandez #4635, and from information documented in Austin Police Department general offense
numbers XX-XXXXXXX and XX-XXXXXXX.

On September 27, 2019 at 6:03pm Austin Police Officer LaBarbera #8923 wa dispatched to the Academy Sports Store
located at 801 E. William Cannon Drive for a report of a theft.

Upon arrival Officer LaBarb era met with the Complainant, Nelson Ripoii, who had called 911 to report a theft of rifle
ammunition, specifically 5.56mm. Nelson advised the theft was captured on store surveillance video. The video shows the
suspect enter the store pushing a shopping cart. The suspect proceeds to an isle near the ammunition area where he retrieved
bags. The suspect then moved to the ammunition isle and began loading boxes of ammunition into the bags. After loading
several boxes of ammunition the suspect made his way towards the cash registers pushing the cart and ammunition. The
suspect appears to strategically time exiting with an unrelated customer who. completed a purchase to avoid being detected
by the cashier or store personnel. However, the store merchandise alarm system activates a sound as both the suspect and the
unrelated customer exit the store. Nelson said his cashier, Christopher, asked the suspect for the receipt. The suspect
handed the cashier a hat and said "I forgot to pay for this", and continued pushing the cart out of the store exit, having never
made any attempt to pay of the merchandise. The suspect made his way to a Silver BMW, loaded the ammunition into the
trunk, and left the parking lot.

Officer LaBarb era also met with the Witness/Cashier-ChristopherEvans-Vasquez, who informed him that he recognized the
suspect from a similar previous theft of ammunition. Because of the previous theft, Academy Sports Store issued a Be On
Look Out (BOLO) for the suspect and the suspect vehicle described as a Silver BMW M4. Both Christopher and
Nelson recognized the suspect from previous Academy Sports Store thefts. Officer LaBarbera conducted research utilizing
the Austin Police Department Versadex reporting database and reviewed report number XX-XXXXXXX, in which Moath had
been detained by Sunset Valley Police Department. Sunset Valley PD was alerted that the same suspect had attempted
another theft at Academy Sports Store located at 5400 Brodie Lane. Sunset Valley PD located a Silver BMW M4 bearing
Texas License Plate KZL6462 several blocks away. Sunset Valley PD detained the vehicle and identified the driver as
Moath Al-Adli 3/7/1991. Detective Hemandez reviewed the video surveillance still photos from the most recent theft
(9/27/19) which occurred at 801 E. William Cannon Academy Sports Store and compared the still photos to that of Moath' s
Texas Drivers License photo. Detective Hernandez confirmed the suspect responsible for the theft of ammunition was in
fact Moath Naim Al-Adli 3/7/1991.

Nelson provided a store receipt indicating that the Moath stole the following merchandise:
Qty: 1 AE 5.56X45 NATO 55 @ 43.99 Total= 43.99
Qty: 14 AE 5.56X45 NATO 55 @43.99 Total= 615.86
Qty: 6 Fro 5.56x45 NATO 5 @ 57.99 Total 347.94
Qty: 4 AE 5.56x45 NATO 62 @ 48.99 Total 195.96
Qty: 3 AE 5.56x45 NATO 55 @ 149.99 Total= 449.97

Based on the aforementioned facts, Detective Hemandez began preparing an arrest warrant for Moath, which was later
signed by Judge McNelis on September 28, 2019.

On September 28, 2019 members of the Austin Police Department's Organized Crime Division were contacted about the
aforementioned case. Members of the Organized Crime Division began conducting research on the aforementioned suspect.
It was discovered Moath Naim Al-Adli was a convicted felon with the following conviction: Intoxication Assault with
Vehicle, Felony 3rd Degee, #147786401010, Convicted 5-31-2016, four years probation. Further research indicated Moath
was residing at the suspected place. Plain clothes officers responded to the suspected place and positioned themselves in a
position to maintain constant visual surveillance on the suspected place as well as the suspects silver BMW identified by
Texas License Plate KZL 6462.
                       Case 1:19-cr-00255-LY Document 1 Filed 09/30/19 Page 3 of 4



  Officer Wright observed the suspect exit the suspected place at 2:20 p.m. The suspect proceeded to walk to the eighth floor
  elevator where he proceeded to enter the elevator and go to the parking garage on the third floor. Officers Wright, Bretches,
  and Murphy entered the elevator with the suspect and exited with him on the third floor. The suspect exited the elevator,
  entered the parking garage, and proceeded to walk towards his silver BMW bearing Texas License Plate KZL 6462. The
  suspect was detained, due to the arrest warrant being signed, at the drivers side of his vehicle. Detective Carrillo and Officer
  Schuitheis immediately picked up visual surveillance on #811, where they did not see any other persons enter or exit the
  residence.

  If Moath is found to be in possession of ammunition after having been previously convicted of the aforementioned felony
  offense on 5/31/2016, this would be before the fifth anniversary from his release from supervision under community
  supervision, parole, or mandatory supervision. In the event that Moath is found to be in possession of ammunition, he, would
  be in violation of federal law for unlawful possession of ammunition by a felon.

  Affiant believes, at the time of the Theft, on September 27, 2019, Moath was unlawfully possessing ammunition by being a
  previously convicted felon. Affiant believes Moath is currently in possession of evidence, specifically the ammunition that
  was stolen during the Theft.

  Affiant is aware from training and experience as a peace officer and criminal investigator that convicted felons who possess
  firearms often keep those weapons on or about their persons, in their vehicles, in their residences, and in the residences and
  vehicles of relatives and associates. Such firearms are often prized possessions, which are difficult to obtain and not likely to
  be discarded. Felons often see firearms as "trophy" items that enhance their prestige and standing amongst peers.. Firearms
  cannot be consumed or "used up" in the manner of consumable goods or substances and are essentially non-perishable,
  durable goods. Convicted felons who obtain such weapons generally do so for a reason (to commit violent offenses, to
  protect themselves from rivals, to protect illegal narcotics, etc.) and retain the weapons while they continue to perceive a
  need for them. In addition, as no legitimate means exists for felons to obtain firearms, they are particularly likely to keep
  any firearms obtained through illicit means, due to the difficulty and risk involved in obtaining them.

  Affiant is further aware that subjects who possess firearms often possess ammunition for those firearms, as well as other
  items, accessories, and paraphernalia pertaining to the possession, use, and care of fireanns. These items include, but are not
  limited to, gun parts, accessories for attachment to guns, gun cases, magazines, holsters, and gun cleaning kits. These items
  are often kept inside the subject's place of residence or in their vehicles, even when the firearm is being carried or used
  elsewhere. Similarly, subjects who own firearms often possess photographs and video recordings of firearms, as well as
  photographs and video recordings of themselves or others in possession of firearms. Such visual depictions document and
  commemorate their possession of "trophy" items and can be used to communicate this possession to peers. They also often
  have receipts for the purchase, pawn, sale, or repair of firearms, or other documents or records that tend to establish the
  possession of firearms. These visual depictions and documents are often recorded with and stored on digital devices and
  media, including but riot limited to cellphones, tablet computers, laptop computers, desktop computers, video recording
  devices, accessory digital storage devices such as "thumbdrives", and storage media such as CD's and DVD's.

  Based on the aforementioned information, your affiant completed a search warrant and affidavit and presented it to Austin
  Municipal court JudgeYeager. Judge Yeager approved .the warrant and it was later executed by members of the Austin
  Police Department Organized Crime Division. During the search of the vehicle, the following items of evidence
  were located:
               4 boxes of 150 rounds of "Frontier Cartridge, Independence, MO" ammunition
               9 plastic boxes of 120 rounds of "American Eagle, Federal Cartridge Co., Anoka, MN" ammunition
               2 boxes of 100 rounds of "American Eagle, Federal Cartridge Co., Anoka, MN" ammunition
During, the search of the residence, the following items ofevidence were located:
               Partial box of "American Eagle, Federal Cartridge Col, Anoka, MN" ammunition with approximately
               50 rounds.
Al-Adli was booked irito Travis County Jail.
                       Case 1:19-cr-00255-LY Document 1 Filed 09/30/19 Page 4 of 4




                                                                                       gnature

                                                            Austin Police Detective Dustin Albus #4626
                                                                          Printed name and title

Sworn to before me and signed in my presence.


Date:             09/28/2019
                                                                           Judge's signature

City and state:                 Austin, Texas
                                                                                          title

                                                            ws.
